Citation Nr: 0011877	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1946 and from October 1950 to July 1951.  This case was 
remanded by the Board of Veterans' Appeals (Board) in 
September 1999 to the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Sioux Falls, 
South Dakota, for additional development.  It was returned to 
the Board in April 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  Lipomas originated in service.


CONCLUSION OF LAW

Lipomas were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for lipomas is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Additionally, the facts relevant to the claim have been 
properly developed and the statutory obligation of VA to 
assist the veteran in the development of this claim has been 
satisfied.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

The veteran's service medical records are unavailable as they 
were apparently destroyed in a fire at the National Personnel 
Records Center.  Where service medical records are 
unavailable, there is a heightened duty to search for medical 
information from alternative sources in order to reconstruct 
medical history.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  In the absence of medical records, the Board will 
look to alternate forms of evidence, including lay evidence, 
to make factual findings.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). 

Morning reports dated from April 1945 to February 1946, from 
March 1946 to May 1957, and in January 1951 include the 
veteran's name but do not indicate the disability for which 
he was seen.

November 1957 to January 1959 treatment records from Dr. L. 
L. Bissinger reveal that in November 1957 the veteran was 
found to have a lumps on the back of the neck and in other 
areas, which were believed to be probable lipomas.

On VA examination in May 1997, the veteran was found to have 
lipomas in the left dorsal mid thoracic area of the back, in 
the right lateral thoracic region, and in the dorsal neck 
area.

The veteran testified at a personal hearing at the RO in 
March 1998 that he has had lumps on his back since he served 
in Korea.

According to a March 1998 statement from the veteran's ex-
wife, M. O., the veteran's body was alright when they got 
married in 1950, but when he came back from Korea his body 
was full of lumps, including on the neck and back.  She said 
that he did not go to a doctor until the late 1950's.  
According to an October 1998 statement from H. L. S., who 
served with the veteran in 1951, the veteran was in sick bay 
for about a week because of lumps on his back.

VA progress notes dated in October 1999 reveal that the 
veteran had swelling at the base of the occiput on the right, 
in the line of the sixth rib, in the gluteal region, in the 
upper outer quadrant of the right buttock, and in the left 
calf.  The VA examiner noted that the multiple lipomas were 
at the same sites at which they were noted in 1957 and 
concluded that it was very possible that the veteran had had 
the lipomas during his military service.

Unfortunately, the veteran's service medical records are 
unavailable.  The record does contain statements of the 
veteran concerning the onset in service and continuation 
subsequent to service of a disorder manifested by lumps on 
his body, morning reports documenting the veteran's absence 
from duty due to unspecified disorder(s), a statement from a 
person who served with the veteran and recalled that the 
veteran was in sick bay due to lumps on his body, and a 
statement from the veteran's ex-wife indicating that the 
veteran's body was normal when he went to Korea and that he 
had lumps on his body when he returned from Korea.  Moreover, 
there is clinical evidence of multiple lipomas in November 
1957 and at the same sites in October 1999, and the VA 
physician who examined the veteran in October 1999 concluded 
that it was very possible that the veteran had had the 
lipomas during military service.  The Board finds that the 
lay and medical evidence on file supports the conclusion that 
the veteran's current lipomas are etiologically related to 
military service.  Therefore, service connection for lipomas 
is warranted.  


ORDER

Service connection for lipomas is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

